Citation Nr: 0521479	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-03 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral hearing 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran had active service in the Air Force from January 
1950 to January 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the New 
Orleans, Louisiana, Regional Office (RO), Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In its 
current status, the case returns to the Board following 
completion of development made pursuant to its January 2004 
remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran does not have a bilateral hearing disability 
that is associated with injury, disease or event noted during 
his military service.  


CONCLUSION OF LAW

A bilateral hearing disability was not incurred in or 
aggravated by the veteran's military service, and the 
inservice incurrence of a sensorineural hearing loss may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection
In general entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board observes that the veteran's service medical records 
are not available and are presumed to have been destroyed in 
a 1973 fire at the National Personnel Records Center (NPRC).  
Where service medical records are missing, VA's duty to 
assist the veteran, to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993); citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991); and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Nowhere do VA regulations provide that 
a veteran must establish service connection through medical 
records alone.  Stozek v. Brown, 4 Vet. App. 457, 461 (1993), 
quoting Cartright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).

In the instant case, the veteran contends that he developed a 
hearing loss as a result of noise exposure in service.  
Specifically, he states that in his duty assignment as a 
flight line sheet metal mechanic, he was exposed to acoustic 
trauma that resulted in his current bilateral hearing 
disability.  

On behalf of his claim, the veteran submitted July 2000 
affidavits from the his service comrades who report that they 
worked with the veteran when he worked as a flight line sheet 
metal mechanic during active service and attest to the noise 
levels to which they were exposed without the benefit of ear 
protection.  These statements do not indicate that the 
writers were aware that the veteran had any hearing loss 
during his military service or shortly thereafter.  

Also, the veteran's DD Form 214 confirms that that he was a 
senior airframe repairman during his military service.  There 
was no evidence of hearing loss on his January 1950 
enlistment examination which is part of the record.  As there 
are no service medical records available, there is no 
documented evidence of a hearing loss disability during the 
veteran's military service.  

The Board has reviewed all pertinent evidence in the 
veteran's case and finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral hearing disability.  The 
environmental conditions to which the veteran was exposed 
during his military service are not in dispute.  The Board 
can concede that the veteran was exposed to noise during his 
military service.  The Board also concedes the existence of 
current hearing loss disability as defined by law under the 
provisions of 38 C.F.R. § 3.385.  During the November 2004 VA 
examination, the veteran demonstrated thresholds of 55 and 60 
at 1000, 2000, 3000 and 4000 hertz in both ears.  He also had 
speech recognition scores ranging from 40 to 45 percent.  
Thus, the criteria for hearing disability are satisfied.  
What is problematic in this case, aside from the absence of 
service medical records, is evidence of veteran's exposure to 
noise and acoustic trauma in his post-service occupation as a 
sheet metal mechanic and in his post-service recreational use 
of firearms in hunting, in addition to his exposure in his 
military.  

The first documented evidence of hearing loss disability, 
diagnosed as sensorineural hearing loss, is contained in 
reports of private treatment from 1985, many years after the 
veteran's separation from service.  Consequently, he has not 
shown entitlement to service connection by a showing that 
chronic disability was manifested in service or on the basis 
of the statutory presumption, that is to say, within one year 
of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1133, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Nevertheless, service connection may be established where 
disability is first diagnosed after military service if such 
disability is determined to be associated therewith.  
38 C.F.R. § 3.303(d).  In this regard, the veteran submitted 
a June 2000 statement from D. L. Dobbins, M.D. who states 
that the veteran had a hearing loss prior to being seen and 
that the veteran did not lose his hearing in his own shop.  
The Board observes, however, that this statement does not 
provide a clinical basis for that determination.  Dr. Dobbins 
does not state whether he has reviewed the veteran's 
available historical medical record.  He concludes that the 
veteran did not lose his hearing in his own shop, but fails 
to give information as to how he reaches that conclusion.  He 
failed to mention recreational noise exposure.  Moreover, the 
examiner did not provide an opinion as to the medical 
probability that the veteran's hearing loss disability was 
related to his military service, indeed, he did not make that 
connection.  

The veteran underwent examination by VA in November 2004.  In 
his report, the examiner expressly noted that the veteran's 
claims folder had been reviewed and that the medical history 
taken was remarkable for noise exposure in service, in his 
occupation, and in his recreational activities.  
Specifically, the examiner noted that the veteran had 
exposure to noise for over 3 years in service when he worked 
as a sheet metal worker.  He also was exposed to noise for 40 
years in his civilian employment as sheet metal worker and 
carpenter, and had a positive history of noise exposure over 
the last 10 years during his recreational activities that 
included use of firearms when hunting.  Following his review 
of the history, medical records and current findings, he 
opined that it was less likely than not that the veteran's 
current hearing loss is related to his military noise 
exposure.  This opinion is credible as it is based on a 
review of the clinical record, an examination of the 
veteran's medical, occupational and social history and 
reflects consideration of the veteran's contentions.  The 
Board finds that the November 2004 opinion constitutes 
negative evidence in the veteran's case.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether the veteran currently has a bilateral hearing 
disability associated with injury, disease or event noted 
during his military service.  Therefore, the benefit of the 
doubt doctrine is for application.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  In view of the foregoing, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral hearing 
disability.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of VCAA in March 2001.  
The RO provided additional letters in January 2004 and 
October 2004 in order to notify the veteran how he could 
prevail on the issue of service connection and of VA's duties 
to assist him in the presentation of his claim.  The RO 
afforded the veteran details about the sources of evidence 
that might show his entitlement.  Specifically, the veteran 
was informed of the allocation of burdens of obtaining the 
needed information.  He was asked to tell VA about any other 
information or evidence he wanted it to get for him.  

The Board observes that the RO specifically provide a 
statement concerning how the veteran could prevail on his 
claims for service connection.  Also, the RO specifically 
asked the veteran was to submit all evidence in his 
possession.  In response, the veteran reported by an April 
2005 letter that he had no more evidence to submit.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, the RO, beginning in 
1998, made numerous, unsuccessful attempts to obtain the 
veteran's service medical records.  These records, however, 
were certified as fire-related by the National Personnel 
Records Center in 2004.  Also, VA obtained and associated the 
veteran's treatment records and assembled a record reflecting 
the veteran's current disability picture.  To that end, the 
RO also provided the veteran with a VA examination to 
determine current nature and etiology of his bilateral 
hearing disability.  

The Board observes that certain development requested in its 
January 2004 remand was not completed, namely obtaining 
clinical records from Dr. Dobbins.  A remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Nevertheless, the RO could not complete 
this directive, as the veteran did not provide VA with an 
authorization for release of medical information.  The 
veteran is advised that "the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), affirmed on reconsideration, 1 Vet. App. 406 (1991).  
In view of the foregoing, VA, to the extent possible, has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not be prejudiced 
by the Board's proceeding to the merits of the claim.  


ORDER

Service connection for a bilateral hearing disability is 
denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


